                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MICHAEL A. TAYLOR,             :
                               :
          Petitioner,          :    Civ. No. 20-2777 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
WARDEN, FCI FORT DIX,          :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Michael A. Taylor
46419-007
FCI Fort Dix
Inmate Mail/Parcels
EAST: P.O. BOX 2000
Fort Dix, NJ 08640
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Michael A. Taylor seeks to bring a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.    See ECF No.

1 (petition).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an
affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

       Here, Petitioner has failed to either include the $5 filing

fee or an application to proceed in forma pauperis.     Petitioner

must either submit the $5 filing fee or a complete application

to proceed in forma pauperis for his habeas petition to be

considered.

Form

       Under the local rules, “[u]nless prepared by counsel,

petitions to this Court for a writ of habeas corpus . . . shall

be in writing (legibly handwritten in ink or typewritten),

signed by the petitioner or movant, on forms supplied by the

Clerk.”    L. Civ. R. 81.2(a).   Petitioner did not submit his

habeas petition on the Clerk’s form.




                                   2
Conclusion

     For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1   Petitioner will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00 or

submitted a complete in forma pauperis application.    He must

also submit the appropriate Clerk’s form.    An appropriate Order

will be entered.



Dated: March 24, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  3
